Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application serial number 16/893,792 filed on 06/05/2020.
Claims 1-23 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 3, 4, 5, 6, 12, 13, 15-16, 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20160212775 in view of 20130322390, and further in view of 20180227919.
Regarding to claim 1, 20160212775 teaches a method, performed by a first radio network node (RNN) (Macro eNB1) [see Figure 18} in a wireless network, to establish a communications interface with a second RNN (Pico eNB) [see Figure 18] in the wireless network, the method comprising: 
receiving, from a third RNN (MME) [see Figure 18] in the wireless network, a Transport Network Layer (TNL) address associated with the second RNN (a TNL address associated with the small cell) [see Figure 18] (the macro eNB requests the TNL address of the small cell eNB (e.g., Pico eNB) to the MME) [see Paragraph 0321] (the MME forwards TNL address associated with the small cell eNB to the the macro eNB) [see Paragraphs 0321 & 0322 &  0323 & 0324], wherein: 
establishing the communications interface with the second RNN (the Macro eNB1 establishes with the Small Cell based obtained the TNL address from the MME) [see Figure 18] based on the TNL address received from the third RNN (the MME) [see Figure 18] [see Paragraphs 019 – 0324]. 


    PNG
    media_image1.png
    915
    737
    media_image1.png
    Greyscale



However, 20160212775 does not explicitly teach the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA) radio access technology (RAT).
20130322390, from the same or similar fields of endeavor, teaches the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA) radio access technology (RAT) (the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA)) [see Paragraphs 0076 & 0042].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20160212775 in view of 20130322390 because 20130322390 suggests that  A TNL address discovery procedure can be effectively performed when initiating an X2 interface setup between a macro eNB and a HeNB.
However, 20160212775 and 20130322390 do not explicitly teach the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT.
20180227919, from the same or similar fields of endeavor, teaches the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT (the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT) [see Paragraph 0084].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20160212775 and 20130322390), and further in view of 20180227919 because 20180227919 suggests that different types of data can require different transmission bandwidth. For example, in order to reproduce a high-definition video on a mobile device having a good quality, a higher bandwidth may be required as compared to transmission of an email or a text message to the mobile device.

Regarding to claim 2, 20160212775 further teaches wherein the third RNN is configured as a proxy node for discovery of TNL addresses associated with a plurality RNNs, in the wireless network, that are configured for wireless communication via the NR RAT [see Figure 18 and Paragraphs 0321 & 0322 &  0323 & 0324 & 0319 & 0320 ]. Regarding to claim 3, 20160212775 further teaches wherein the third RNN is configured as a TNL address discovery proxy node for a plurality of RNNs, in the wireless network, that are configured for wireless communication via the E-UTRA RAT [see Figure 18 and Paragraphs 0321 & 0322 &  0323 & 0324 & 0319 & 0320 ]. Regarding to claim 4, 20160212775 further teaches wherein the third RNN is one of a plurality of redundant TNL address discovery proxy nodes in the wireless network [see Figure 18 and Paragraphs 0321 & 0322 &  0323 & 0324 & 0319 & 0320 ]. Regarding to claim 5, 20160212775 further teaches  the first RNN has a control plane (CP) connection to a core network, the second RNN has no CP connection to the core network, and establishing the communication interface comprises establishing a CP connection between the first RNN and the second RNN [see Figure 18 and Paragraphs 0321 & 0322 &  0323 & 0324 & 0319 & 0320 ]. Regarding to claim 6, 20160212775 further teaches transmitting, to the third RNN, a request for the TNL address of the second RNN, wherein the TNL address is received from the third RNN in response to the request [see Figure 18 and Paragraphs 0321 & 0322 &  0323 & 0324 & 0319 & 0320 ]. 
Regarding to claim 12, 20160212775 teaches a first radio network node (RNN), in a wireless network, configured to establish a communications interface with a second RNN in the wireless network, wherein the first RNN comprises: at least one processor; and at least one memory storing computer-executable instructions that, when executed by the at least one processor, configure the first RNN to:
receiving, from a third RNN (MME) [see Figure 18] in the wireless network, a Transport Network Layer (TNL) address associated with the second RNN (a TNL address associated with the small cell) [see Figure 18] (the macro eNB requests the TNL address of the small cell eNB (e.g., Pico eNB) to the MME) [see Paragraph 0321] (the MME forwards TNL address associated with the small cell eNB to the the macro eNB) [see Paragraphs 0321 & 0322 &  0323 & 0324], wherein: 
establishing the communications interface with the second RNN (the Macro eNB1 establishes with the Small Cell based obtained the TNL address from the MME) [see Figure 18] based on the TNL address received from the third RNN (the MME) [see Figure 18] [see Paragraphs 019 – 0324]. 


However, 20160212775 does not explicitly teach the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA) radio access technology (RAT).
20130322390, from the same or similar fields of endeavor, teaches the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA) radio access technology (RAT) (the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA)) [see Paragraphs 0076 & 0042].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20160212775 in view of 20130322390 because 20130322390 suggests that  A TNL address discovery procedure can be effectively performed when initiating an X2 interface setup between a macro eNB and a HeNB.
However, 20160212775 and 20130322390 do not explicitly teach the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT.
20180227919, from the same or similar fields of endeavor, teaches the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT (the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT) [see Paragraph 0084].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20160212775 and 20130322390), and further in view of 20180227919 because 20180227919 suggests that different types of data can require different transmission bandwidth. For example, in order to reproduce a high-definition video on a mobile device having a good quality, a higher bandwidth may be required as compared to transmission of an email or a text message to the mobile device.

Regarding to claim 13, claim 13 is rejected the same limitations of claim 2 above.
Regarding to claim 15, claim 15 is rejected the same limitations of claim 5 above.
Regarding to claim 16, claim 16 is rejected the same limitations of claim 6 above.


Regarding to claim 22, 20160212775 teaches a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by at least one processor, configure the first RNN to perform operations corresponding to the method of claim 1:
receiving, from a third RNN (MME) [see Figure 18] in the wireless network, a Transport Network Layer (TNL) address associated with the second RNN (a TNL address associated with the small cell) [see Figure 18] (the macro eNB requests the TNL address of the small cell eNB (e.g., Pico eNB) to the MME) [see Paragraph 0321] (the MME forwards TNL address associated with the small cell eNB to the the macro eNB) [see Paragraphs 0321 & 0322 &  0323 & 0324], wherein: 
establishing the communications interface with the second RNN (the Macro eNB1 establishes with the Small Cell based obtained the TNL address from the MME) [see Figure 18] based on the TNL address received from the third RNN (the MME) [see Figure 18] [see Paragraphs 019 – 0324]. 
However, 20160212775 does not explicitly teach the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA) radio access technology (RAT).
20130322390, from the same or similar fields of endeavor, teaches the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA) radio access technology (RAT) (the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA)) [see Paragraphs 0076 & 0042].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20160212775 in view of 20130322390 because 20130322390 suggests that  A TNL address discovery procedure can be effectively performed when initiating an X2 interface setup between a macro eNB and a HeNB.
However, 20160212775 and 20130322390 do not explicitly teach the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT.
20180227919, from the same or similar fields of endeavor, teaches the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT (the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT) [see Paragraph 0084].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20160212775 and 20130322390), and further in view of 20180227919 because 20180227919 suggests that different types of data can require different transmission bandwidth. For example, in order to reproduce a high-definition video on a mobile device having a good quality, a higher bandwidth may be required as compared to transmission of an email or a text message to the mobile device.



Claims 7, 8, 10, 11, 17, 18, 20, 21, 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20160212775 in view of 20130322390, and further in view of 20180227919.
Regarding to claim 1, 20160212775 teaches a method performed by a second radio network node (RNN) (the Small cell) [see Figure 18] in a wireless network, for establishing a communications interface with a first RNN (Macro eNB1) [see Figure 18] in the wireless network, the method comprising:
establishing a control plane (CP) connection with a third RNN in the wireless network (establishing a control plane (CP) connection with a third RNN in the wireless network) [see Paragraph 0057 and Figure 18] , wherein:
transmitting, to the third RNN over the CP connection (the Small Cell transmit to the MME a TNL address associated with the Small Cell) [see Figure 18 and Paragraphs 0319 – 0324] , a transport network layer (TNL) address associated with the second RNN; 
 establishing the communications interface with the first RNN (establishing the communication with Macro eNB1 based on the TNL address transmitted to the MME by the Small cell) [see Figure 18 and Paragraphs 0319 -324] based on the TNL address transmitted to the third RNN.
However, 20160212775 does not explicitly teach the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA) radio access technology (RAT).
20130322390, from the same or similar fields of endeavor, teaches the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA) radio access technology (RAT) (the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA)) [see Paragraphs 0076 & 0042].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20160212775 in view of 20130322390 because 20130322390 suggests that  A TNL address discovery procedure can be effectively performed when initiating an X2 interface setup between a macro eNB and a HeNB.
However, 20160212775 and 20130322390 do not explicitly teach the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT.
20180227919, from the same or similar fields of endeavor, teaches the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT (the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT) [see Paragraph 0084].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20160212775 and 20130322390), and further in view of 20180227919 because 20180227919 suggests that different types of data can require different transmission bandwidth. For example, in order to reproduce a high-definition video on a mobile device having a good quality, a higher bandwidth may be required as compared to transmission of an email or a text message to the mobile device.

Regarding to claim 8, 20160212775 further teaches the third RNN is configured as a TNL address discovery proxy node for a plurality of RNNs, in the wireless network, that are configured for wireless communication via the E-UTRA RAT, wherein the plurality includes the second RNN [see Figure 18 and Paragraphs 0321 & 0322 &  0323 & 0324 & 0319 & 0320 ]. Regarding to claim 10, 20160212775 further teaches receiving, from the third RNN over the CP interface, a request for the TNL address associated with the second RNN, wherein the TNL address is transmitted in response to the request [see Figure 18 and Paragraphs 0321 & 0322 &  0323 & 0324 & 0319 & 0320 ]. Regarding to claim 11, 20160212775 further teaches wherein: the first RNN has a control plane (CP) connection to a core network, the second RNN has no CP connection to the core network, and establishing the communication interface comprises establishing a CP connection between the first RNN and the second RNN [see Figure 18 and Paragraphs 0321 & 0322 &  0323 & 0324 & 0319 & 0320 ]. 


Regarding to claim 17, 20160212775 teaches a second radio network node (RNN), in a wireless network, configured to establish a communications interface with a first RNN in the wireless network, wherein the second RNN comprises: at least one processor; and at least one memory storing computer-executable instructions that, when executed by the at least one processor, configure the second RNN to:
establishing a control plane (CP) connection with a third RNN in the wireless network (establishing a control plane (CP) connection with a third RNN in the wireless network) [see Paragraph 0057 and Figure 18] , wherein:
transmitting, to the third RNN over the CP connection (the Small Cell transmit to the MME a TNL address associated with the Small Cell) [see Figure 18 and Paragraphs 0319 – 0324] , a transport network layer (TNL) address associated with the second RNN; 
 establishing the communications interface with the first RNN (establishing the communication with Macro eNB1 based on the TNL address transmitted to the MME by the Small cell) [see Figure 18 and Paragraphs 0319 -324] based on the TNL address transmitted to the third RNN.
However, 20160212775 does not explicitly teach the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA) radio access technology (RAT).
20130322390, from the same or similar fields of endeavor, teaches the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA) radio access technology (RAT) (the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA)) [see Paragraphs 0076 & 0042].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20160212775 in view of 20130322390 because 20130322390 suggests that  A TNL address discovery procedure can be effectively performed when initiating an X2 interface setup between a macro eNB and a HeNB.
However, 20160212775 and 20130322390 do not explicitly teach the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT.
20180227919, from the same or similar fields of endeavor, teaches the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT (the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT) [see Paragraph 0084].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20160212775 and 20130322390), and further in view of 20180227919 because 20180227919 suggests that different types of data can require different transmission bandwidth. For example, in order to reproduce a high-definition video on a mobile device having a good quality, a higher bandwidth may be required as compared to transmission of an email or a text message to the mobile device.

Regarding to claim 18, claim 18 is rejected the same limitations of claim 8 above.
Regarding to claim 20, claim 20 is rejected the same limitations of claim 10 above.
Regarding to claim 21, claim 21 is rejected the same limitations of claim 11 above.


Regarding to claim 23, 20160212775 teaches a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by at least one processor, configure the second RNN to perform operations corresponding to the method of claim 7:
establishing a control plane (CP) connection with a third RNN in the wireless network (establishing a control plane (CP) connection with a third RNN in the wireless network) [see Paragraph 0057 and Figure 18] , wherein:
transmitting, to the third RNN over the CP connection (the Small Cell transmit to the MME a TNL address associated with the Small Cell) [see Figure 18 and Paragraphs 0319 – 0324] , a transport network layer (TNL) address associated with the second RNN; 
 establishing the communications interface with the first RNN (establishing the communication with Macro eNB1 based on the TNL address transmitted to the MME by the Small cell) [see Figure 18 and Paragraphs 0319 -324] based on the TNL address transmitted to the third RNN.
However, 20160212775 does not explicitly teach the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA) radio access technology (RAT).
20130322390, from the same or similar fields of endeavor, teaches the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA) radio access technology (RAT) (the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA)) [see Paragraphs 0076 & 0042].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20160212775 in view of 20130322390 because 20130322390 suggests that  A TNL address discovery procedure can be effectively performed when initiating an X2 interface setup between a macro eNB and a HeNB.
However, 20160212775 and 20130322390 do not explicitly teach the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT.
20180227919, from the same or similar fields of endeavor, teaches the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT (the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT) [see Paragraph 0084].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20160212775 and 20130322390), and further in view of 20180227919 because 20180227919 suggests that different types of data can require different transmission bandwidth. For example, in order to reproduce a high-definition video on a mobile device having a good quality, a higher bandwidth may be required as compared to transmission of an email or a text message to the mobile device.










Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10716169. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 1 of the application serial number 16893792
Claim 1 of the Patent number 10716169
receiving, from a third RNN in the wireless network, a Transport Network Layer (TNL) address associated with the second RNN, wherein: the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA) radio access technology (RAT), and the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT; and establishing the communications interface with the second RNN based on the TNL address received from the third RNN.
obtaining a Transport Network Layer (TNL) address of the second radio network node from a further radio network node configured to act as a proxy node in the wireless communications network, wherein the further radio network node is configured for wireless communication with wireless devices via the E-UTRA RAT, wherein the first radio network node is connected to a core network, and the second radio network node has no control-plane (CP) connection to the core network, wherein a node identifier of the second radio network node is different from a node identifier of the first radio network node, wherein the node identifier of the second radio network node can be derived from a NR cell identifier and the node identifier of the first radio network node can be derived from an E-UTRA cell identifier; and establishing the communications interface between the first radio network node and the second radio network node based on the obtained TNL address


Allowable Subject Matter
Claims 9, 14, 19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG T HO/Examiner, Art Unit 2412